Citation Nr: 0933068	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-29 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1967 
to October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee where the RO denied a claim for service 
connection for PTSD.  

In September 2008, this claim was remanded for further 
development.  That development having been completed, the 
case returns to the Board for further appellate action.  


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that the Veteran has an acquired psychiatric disorder, 
including PTSD that is related to his service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

In July 2006 and October 2008 letters, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(b) (2008).  The AOJ notified the Veteran of 
information and evidence necessary to substantiate his claim 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  
The letters also informed the Veteran of the process by which 
initial disability ratings and effective dates are assigned.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has been able to participate effectively in the 
processing of his claim.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All adequately identified and available 
medical records have been secured.  The Veteran was given a 
VA examination in relation to claim in May 2009.  The duties 
to notify and assist have been met.  

II. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

In addition to above, service connection for PTSD 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2008).  If the diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a) (2008).  



III. Analysis

The Veteran filed a claim for depression, anxiety, and PTSD 
in June 2006.  In an August 2006 statement, the Veteran 
described stressors for his PTSD claim.  He reported working 
at a security checkpoint that went into downtown Saigon.  He 
said that orders would often restrict soldiers to base, but 
soldiers were only searched on their way back into base.  He 
stated that the search was supposed to be for weapons, but it 
was really for drugs.  "It was like a set up and I felt bad 
for the soldiers.  We never found weapons, it was always 
drugs."  The Veteran explained that the stress of his job 
was compounded by having to testify at trials or court 
martials.  He claimed that he had to be evacuated in the 
middle of the night because "the authorities discovered I 
was targeted to be killed by a defendant's buddies."  He 
felt like he was entrapping soldiers.  

The Veteran explained that he was later stationed in Thailand 
doing perimeter duty when the commander there cancelled all 
R&R.  "When I tried to talk to my supervisor about it, we 
had a confrontation and he realized that I was over the edge.  
He relieved me and took me to see the doctor."  The doctor 
told the Veteran he needed a break and then gave him 
medication for his nerves.  The Veteran stated that after 
this period he began to use alcohol as a crutch and had a 
drinking problem for 10-12 years.  

A September 1968 service treatment record showed a report 
that the Veteran had been drinking heavily.  The record also 
states: "friend passed out downtown."  The diagnosis was 
acute alcoholism.  An October 1969 performance report shows 
very high praise for the Veteran and mentions an August 1969 
apprehension of "an unidentified individual who had departed 
a priority 'A' area by an unauthorized route."  He was 
recommended for promotion.  A February 1970 performance 
report was also very positive.  

In an August 1970 service treatment record, the Veteran was 
brought in for a blood alcohol test.  The Veteran appeared 
normal and the diagnosis was "rule out alcoholic 
intoxication."  The Veteran's performance report from the 
same month was positive and states: "As Gate Guard, he has 
been instrumental in the apprehension of many pass and leave 
violators and narcotics violators."  

In January 1971, the Veteran presented with complaints of 
severe agitation and shaking after a heated discussion with 
his supervisor concerning rest and relaxation (R&R).  The 
Veteran explained that the pressure was building on him to 
finish his term without any difficulty.  The impression was 
nervous agitation, and the Veteran was given 24 hour 
quarters, lithium, and a note was made to check with the 
first sergeant.  A September 1971 performance report was 
positive overall, but he was noted to be habitually untidy in 
appearance and needed to be counseled on punctuality and the 
performance of his duties.  In the Veteran's report of 
medical history from the same month, the Veteran described 
health as good.  No psychological treatment, diagnoses or 
complaints were noted on his September 1971 separation 
examination.  

The Veteran went to a private medical doctor for a PTSD 
assessment in October 2007.  He related the situation where 
he had to arrest soldiers who were caught with drugs and 
again characterized the situation as entrapment.  The Veteran 
felt that the arrests were being made to artificially 
increase arrest numbers.  The situation generated a great 
deal of stress, characterized as "a nervous breakdown" by 
the Veteran.  He related another incident where he "was 
relieved of post and taken to a hospital to be checked out."  
He admitted that he had been drinking heavily the night 
before duty but denied being inebriated on duty.  He returned 
to post the next day.  The Veteran again related having been 
stationed in Thailand and having his R&R orders cancelled.  
He "lost it", saw a psychiatrist, and was put on Librium 
for agitation.  His last incident was failing to show up for 
guard post after drinking.  He took an Article 15, but by 
this time only had a week left in Vietnam.  

The Veteran reported that his father was an alcoholic.  The 
Veteran divorced after 13 years of marriage.  He is close to 
his daughter and grandchild.  After service he worked at the 
railroad for 31 years, retiring only due to back problems.  

The Veteran was described as tense and anxious throughout the 
examination.  He talked very fast and the doctor expressed 
frustration with the evaluation: "... the examiner could not 
listen to and absorb all the facts he was firing so 
rapidly."  The doctor stated it was difficult to 
consistently connect with the Veteran as he was talking and 
stated it was hard "not to miss important facts."  

The diagnosis was Axis I: chronic mild to moderate PTSD and 
severe generalized anxiety disorder.  The doctor explained 
that the Veteran met most of the criteria for a DSM-IV 
diagnosis of PTSD, but lacked flashbacks.  He stated that it 
was difficult to establish that the Veteran's bad dreams were 
actually nightmares, and many of his bad dreams were about 
his job working for the railroad and not about Vietnam.  The 
doctor stated: "Many of his symptoms fell under the category 
of generalized anxiety disorder but enough of them match the 
criteria for PTSD that he was given the benefit of the 
doubt."  

The doctor acknowledged that the Veteran's acute traumas in 
Vietnam were unique in that they "involved criminal soldiers 
who threatened him with his life at his post on one or two 
occasions."  The doctor reasoned that the Veteran did not 
list typical wartime traumas with the enemy, but "trauma is 
trauma, so he still qualifies as having experienced some 
traumas while in Vietnam.  He certainly has a strong 
diagnosis of Generalized Anxiety Disorder, which was very 
evident in the evaluation today."  

The Veteran was given a VA examination in May 2009.  The 
claims file and medical records were reviewed.  The October 
2007 private doctor evaluation regarding PTSD was noted in 
the claims file; the Veteran stated he was urged to go by his 
representative.  The Veteran was not currently receiving 
treatment for a mental disorder, but was receiving a 
prescription drug for anti-anxiety.  Upon relating his pre-
military history, the Veteran stated that his father was a 
binge drinker.  The Veteran's older sibling once threatened 
to shoot his father in front of the Veteran.  

The Veteran related receiving an Article 15 for not reporting 
to base on time (due to alcohol consumption) and then lying 
about it.  He stated his claim for service connection was 
based on "being threatened to be fragged if he testified" 
against a defendant at a court martial.  The Veteran reported 
combat experience due to a mortar attack and a rocket attack.  
He reported no danger to himself from these attacks.  

The Veteran stated that he has faced several legal issues 
associated with alcohol use.  He cut his consumption of 
alcohol after his father died.  The Veteran added that he had 
started to drink heavily "well before he made it to 
Vietnam."  He stated that he has a group of friends he camps 
with and meets with at a local microbrewery several times a 
week.  The Veteran stated he believed his drinking became 
even heavier upon his return from Vietnam.  

The Veteran scored zero on several PTSD screens.  The 
examiner opined that the screens were probably valid because 
the screens were consistent with the Veteran's presentation.  

The examiner found that the Veteran did not meet the DSM-IV 
stressor criterion and did not meet the DSM-IV criteria for a 
diagnosis of PTSD.  The diagnosis was Axis I: Anxiety 
disorder not otherwise specified and alcohol abuse (more 
information was needed before the alcohol abuse could be 
found to be in remission).  The examiner commented that the 
Veteran insisted that his traumatic stressor was the fear of 
being fragged when he went to testify against a soldier 
regarding a drug arrest.  The examiner persisted in asking 
several times regarding another stressor; every other 
possibility was rejected.  The Veteran laughed when 
describing his Article 15.  The examiner noted the Veteran's 
reports that he drank heavily prior to the military and that 
his father was an alcoholic.  In reference to the January 
1971 treatment record, the examiner stated: "My best guess 
at the use of Librium and being confined to quarters may have 
been a less standard attempt at detoxification."  

The examiner was dubious about the Veteran's current report 
of moderate alcohol use, especially because the Veteran was 
currently taking benzodiazepines which often perpetuate 
"cross addiction."  The examiner opined:  

This Veteran bears little resemblance to the man 
described in [the October 2007 private doctor]'s 
report that was privately financed.  This man had 
a full affect and good sense of humor ...This man 
may well have been exposed to many stressors both 
while in the military but also before it ...

The examiner listed the following non-military related 
incidents that the Veteran mentioned: witnessing a standoff 
where his sibling held a gun to his drunken father's head; 
seeing a woman who had just been struck by a train; and 
damage to vehicles over the years that had been struck by 
trains.  The examiner concluded that even considering these 
stressors, after reviewing his symptoms, the Veteran did not 
meet the criteria of PTSD.  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  

The Board finds that a clear preponderance of the competent 
evidence of record supports the conclusion that the Veteran 
does not have an acquired psychiatric disorder related to his 
military service; including PTSD.  In coming to this 
conclusion, the Board relies on the May 2009 VA examiner's 
opinion in conjunction with the evidence of record.  The 
examiner was able to review the entire claims file, observe 
the Veteran's behavior, listen to the Veteran's reported 
social history, and assess prior testing.  The May 2009 VA 
examiner explained that the Veteran did not meet the PTSD 
criteria because of the Veteran's past history (shown through 
the interview and records) and presentation.  When stating 
that the Veteran did not meet the criteria, the examiner 
referred to other events that happened outside of service 
that could be stressors, however, no diagnosis was found.  

The doctor from the October 2007 private record interviewed 
the Veteran as well, but did not review records and provided 
a tentative diagnosis of PTSD.  The doctor noted that the 
Veteran lacked some key PTSD symptoms and stated that some 
symptoms were linked to the Veteran's past job working with 
the railroad.  The doctor also expressed difficulty with the 
evaluation of the Veteran as a whole and stated that it was 
hard to "not miss any of the important facts."  The VA 
examiner considered the 2007 report and psychological testing 
that was not positive for PTSD; the overall analysis is more 
complete.  As a result, the Board finds the October 2007 
private doctor evaluation to be less probative than the May 
2009 VA examination.  As the Board does not find a current 
diagnosis of PTSD, the other criteria under 38 C.F.R. 
§ 3.304(f) are not necessary to consider.  

Although the Veteran's main theory of entitlement has been a 
service connection claim for PTSD, the Board has considered 
other psychiatric disabilities.  The Veteran was diagnosed 
with alcohol abuse by the May 2009 VA examiner.  The law 
provides that no compensation may be paid for a disability or 
death which results from a veteran's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 
2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2003).  The Federal 
Circuit in Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 
2001), held the statute precludes compensation for primary 
alcohol abuse disabilities and for secondary disabilities 
(like cirrhosis of the liver) that result from primary 
alcohol abuse.  The Court interpreted "primary" to mean an 
alcohol abuse disability arising during service from 
voluntary and willful drinking to excess.  Id.  The Veteran 
reported that he was a heavy drinker before and after 
service; the evidence supports this assertion.  By law there 
is no avenue for entitlement to the Veteran for alcohol 
abuse.  

While both the October 2007 evaluation and the May 2009 
examination show the Veteran has an anxiety disorder, neither 
shows that it is related to his service.  No chronicity was 
shown in service.  While there was evidence the Veteran drank 
in service, his performance reports were very good and he had 
no complaints at separation.  The May 2009 examiner explained 
that the January 1971 record showing a prescription for 
Librium and rest seemed to be "a less standard attempt at 
detoxification."  The Veteran has shown no ongoing treatment 
for anxiety, although he did report a prescription for 
anxiety (benzodiazepines) from his primary care physician in 
1998.  The May 2009 examiner again explained that alcohol use 
and anxiety treatment with benzodiazepines often perpetuates 
a cross addiction and their use with a person who has a 
history of problem drinking is not recommended.  The examiner 
linked the prescription with the Veteran's alcohol abuse and 
warned that usage together "can become tragic" in some 
cases.  Relying on past experience, the examiner expressed 
doubt that the Veteran's alcohol use was in control.  As a 
result, the Board finds that a showing of continuity of 
symptomatology after service and a nexus is lacking for a 
psychiatric disability other than PTSD, including an anxiety 
disorder.  38 C.F.R. § 3.303(b).  


ORDER


Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


